Citation Nr: 0601841	
Decision Date: 01/23/06    Archive Date: 01/31/06

DOCKET NO.  03-19 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to a disability rating in excess of 60 
percent for arteriosclerotic heart disease.

4.  Entitlement to an increased disability rating for post 
traumatic stress disorder (PTSD).

5.  Entitlement to a disability rating in excess of 20 
percent for diabetes mellitus.

6.  Entitlement to a compensable disability rating for 
diabetic retinopathy.




INTRODUCTION

The veteran served on active duty from December 1965 to 
October 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of the 
Waco, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Appellate review of the veteran's claims at this time would 
be premature.  He was afforded a video-conference hearing 
before a Veterans Law Judge on July 12, 2005.  However, the 
Board was unable to obtain a recording of the proceedings.  
The Board wrote to the veteran in December 2005 and asked if 
he wanted to attend an additional hearing.  He responded that 
he wanted to attend a hearing before a Veterans Law Judge at 
the Waco RO.  Accordingly, while the Board sincerely regrets 
the delay, in order to afford the veteran due process the 
case must be remanded for an appropriate hearing to be 
scheduled.

The claim is REMANDED for the following:

Schedule the veteran for a hearing before 
a traveling Veterans Law Judge in 
accordance with applicable law.

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The veteran need take no 
action until he is so informed.  The veteran has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005). 

 
 
 
 


